IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                         NO. WR-78,833-01



                            EX PARTE CID ARTECONA , Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 052550 IN THE 15TH DISTRICT COURT
                                  FROM GRAYSON COUNTY




        Per curiam.


                                            OPINION


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ ofhabeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and sentenced to imprisonment for life on each count. The Fifth Court of

Appeals affirmed his convictions. Artecona v. State, No. 05-09-01283-CR (Tex. App.—Dallas

2011, no pet).

       Applicant contends that he was denied the opportunity to file a pro se petition for

discretionary review (PDR). We remanded this application for findings of fact and conclusions of

law. After reviewing the record, we conclude that Applicant was denied the opportunity to file apro
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711
                                                            WR-78,833-01
                                                            5TH COURT OF APPEALS CLERK
                                                            LISA MATZ
                                                            600 COMMERCE 2ND FLOOR
                                                            DALLAS TX 75202
                                  5B   DQW-N3B   -7S3202:
                                                                    ||v,lii|i!fi|l|1.1t|.it1ali.i.|....lil|<1Bli>.i|liiit---alf->tls>